Citation Nr: 0803001	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from August 1961 to 
February 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Injury or trauma to the teeth or mouth in service is not 
shown; service dental records show dental carries of several 
teeth and extraction of number 31.

2.  Hypertension is not shown in service or within the 
initial post separation year, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 17.161 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in May 2007 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that, because the 
claims are denied as discussed in the following decision, the 
benefit sought could not be awarded even had there been no 
timing defect; as such, the appellant is not prejudiced by a 
decision in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private medical records 
have been associated with the claims folder.  Additionally, 
the appellant was afforded a VA dental examination in March 
2005 and the opportunity to appear for a hearing.  The 
appellant initial exercised his right to have a hearing 
scheduled and later agreed to an informal conference with a 
Decision Review Officer.  See VA Letter dated January 2005.  
The appellant further indicated for the record that he had no 
additional evidence to submit in support of his claims.  See 
VCAA Response Form dated May 2007.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Dental Claims

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the appellant seeks service connection for 
residuals of dental trauma.  On his April 2004 application 
for VA compensation, the appellant reported that he struck 
his mouth and front teeth on part of an armored vehicle 
during training exercises in December 1963.  He further 
reported that the upper and lower front teeth were loose 
following this accident and that he was treated at his duty 
station.  The appellant reported that, in his 30's, he had 
discoloration of his front teeth and bottom teeth, teeth 
capped, extractions, and a partial bridge installed.

A review of the service medical records shows no complaints 
or findings for trauma or injury to the mouth and/or teeth.  
Service dental treatment notes show that the appellant was 
seen for carious teeth.  Specifically, a December 1963 note 
shows caries of numbers 18 and 19.  Notes dated January 1964 
show caries of numbers 14 and 15.  On Report of Medical 
History associated with the service separation examination 
dated December 1964, the appellant denied severe tooth or gum 
trouble and he denied having ever had any injury other than 
those noted.  The report of examination and medical history 
are negative for injury to the mouth/teeth.

Post service records reflect dental treatment beginning in 
October 2001.  These dental treatment notes are silent for a 
history of mouth/teeth injury in service.  On VA examination 
in March 2005, the appellant reported a history of anterior 
maxillary/mandibular trauma due to a motor vehicle accident 
in service.  At this time, the appellant reported that he was 
placed on a soft diet for 2 months.  He further reported 
that, in 1972, he had discolored teeth, teeth crowned, and 
teeth extracted.  Objectively, there was no impairment of 
masticatory function and no bone loss; missing were teeth 
numbers 8, 9, 10, 25, and 26.  The diagnosis was status post 
facial/dental trauma via motor vehicle accident and loss of 
teeth secondary to this; the dentist concluded that the 
dental condition was the result of military service.

Having reviewed the evidence, the Board concludes that 
service connection for residuals of dental trauma is not 
warranted.  The appellant's report of facial and dental 
trauma in service is not corroborated by the objective 
record.  The Board finds that the appellant's statements 
alleging dental trauma are not credible in view of the 
available service medical and dental treatment notes, which 
are silent for facial and dental trauma while otherwise 
showing treatment during the time period of the claimed 
injury.  While the VA dentist in March 2005 diagnosed missing 
teeth secondary to facial/dental trauma in service, the Board 
finds that the medical opinion relating the missing teeth to 
service trauma is based on the unsubstantiated, (and not 
credible) lay assertions of the appellant and, therefore, 
lacks probative value in this matter.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has considered other bases for entitlement to 
dental care.  However, neither calculus nor periodontal 
disease is a condition for which service connection may be 
established.  Additionally, entitlement to service connection 
or treatment under any of the other possible classes of 
eligibility is not warranted since the appellant does not 
have a service- connected compensable dental condition, the 
evidence does not suggest or show that the appellant applied 
for dental treatment within a year of his release from active 
duty, and the appellant is not a POW.  Other classes of 
eligibility discussed under 38 C.F.R. § 17.161 are not 
relevant to the instant case.  Accordingly, entitlement to 
dental care, other than due to dental injury (discussed 
above), is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must fail due to the absence of legal merit or the lack 
of entitlement under the law).




Hypertension 

Initially, the Board notes that the appellant did not engaged 
in combat and he does not assert that hypertension is a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular-renal disease, including hypertension, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).


In this case, service medical records are negative for 
hypertension.  Report of enlistment examination dated January 
1962 shows blood pressure as 128/74.  Report of separation 
examination dated December 1964 shows blood pressure as 
124/78.  The first objective evidence of hypertension is 
roughly 30 years after service discharge.  Private medical 
records dated November 1995 shows hypertension; blood 
pressure readings were 170/120 and later 162/94.  On 
examination, the appellant reported that his last physical 
was 4 years prior and he denied having been told that his 
blood pressure was an issue at that time.  He further denied 
recent regular blood pressure checks.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  Competent medical or lay 
evidence has not been presented showing the onset of 
hypertension in service, or within the initial post 
separation year.  Moreover, competent evidence has not been 
presented showing that hypertension is attributable to the 
appellant's period of service.  The appellant is not 
competent to provide a medical opinion as to the cause or 
date of onset of his hypertension.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  As the 
evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for residuals of dental trauma, including 
one which would entitle the veteran to VA outpatient dental 
treatment, is denied.

Service connection for hypertension is denied.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


